ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Klintworth on 02/28/2022.

Claim 2 has been cancelled.
Claims 1, 3, 6-7 and 18-19 have been amended to:

1.	(Currently Amended) A method of operating an engine with a throttle drive actuator, the method comprising:
	biasing a throttle valve of a throttle body into a first position with a biasing member directly attached to 
	selectively providing a magnetic field with a stator to rotate the rotor hub within a saddle of the stator due to an effect 
, to rotate thereby causing the throttle valve to move into a second position to open or close an air passage of the throttle body.

3.	(Currently Amended) The method of claim 1 

6.	(Currently Amended) The method of claim 1 further comprising a position sensor detecting the magnetic field of the rotor hub magnet to determine a position of the rotor hub.

7.	(Currently Amended) The method of claim 1 further comprising a position sensor detecting a second magnetic field of a throttle position magnet, the throttle position magnet disposed on the rotor hub in order to determine a position of the rotor hub.

18.	(Currently Amended) The method of claim 1 

19.	(Currently Amended) A method of operating an engine with a throttle drive actuator, the method comprising:
	biasing a throttle valve of a throttle body into a first position with a spring directly attached to 
an effect 
	the rotation of the rotor hub causing a rotatable shaft[[,]] of the throttle body, connected with the rotor hub, to rotate thereby causing the throttle valve to move into a second position to open or close an air passage of the throttle body.

Reasons for Allowance
Claims 1 and 3-20 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination(s) set forth in the independent claims. In particular the prior art does not teach the overall throttle drive actuator/method concerning the throttle drive actuator in combination with the other claim limitations.
The closest prior art of record concerning the combination of the rotor, stator, saddle, magnet, and spring is best taught by US 20080224553 (Abe) [e.g., see Fig. 3-4], however, the arrangement of the spring with respect to the rotor is significantly different as the rotor hub does not utilize a spring that is attached directly to the rotor hub. As such, the functional operation(s) concerning the respective throttle drive actuators is/are substantially different from one another.
The prior art does teach, at least individually, the concept/provision of having a throttle drive actuator configured with a rotor and a spring that is attached directly to the 
In view of the prior art of teachings, there is no reasonable way to suggest combining and/or modifying the throttle drive actuators of the prior art inventions that would not involve extensive modification(s) to each of the prior art inventions and/or significantly affect the principle(s) of operation of the prior art inventions. As such, the claimed invention(s)/method(s) may be regarded as a novel and inventive means for throttling/controlling airflow to an engine [e.g., the claimed invention(s)/method(s) enable(s) a different and/or distinct degree of airflow control for the engine (and/or for operating the engine)].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747